Citation Nr: 1550993	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  07-34 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a skin disorder, including from exposure to herbicides (Agent Orange) and/or as secondary to service-connected prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to September 1974.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, he testified at a hearing at the RO in October 2010 before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing).

In a November 2013 decision, the Board denied this claim for service connection for a skin condition. An additional claim for a rating higher than 10 percent prior to November 4, 2010, and higher than 40 percent from March 28, 2011 to December 5, 2012, for service-connected prostatitis also was denied.  But a 20 percent rating for prostatitis was granted from November 4, 2010 to March 27, 2011, and an even higher 60 percent rating was assigned as of December 6, 2012.  The Board also granted service connection for hypertension and gastroesophageal reflux disease (GERD), as secondary to the Veteran's 
service-connected major depressive disorder.

He appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In granting a September 2014 Joint Motion for Remand (JMR), the Court vacated, in other words set aside, the Board's denial of his claim of entitlement to service connection for a skin condition, including as secondary to Agent Orange exposure, but also found that he did not appeal, or expressly had abandoned, his remaining claims.  Therefore, only the claim for a skin condition remained.  The Court remanded this remaining claim back to the Board for further proceedings consistent with the JMR.  As the Court-granted JMR indicated, this claim required still further development before being readjudicated, so the Board in turn remanded it to the Agency of Original Jurisdiction (AOJ) in January 2015.

The additional development of the claim directed in that January 2015 remand especially included having the Veteran undergo another VA compensation examination concerning his claimed skin condition, irrespective of specific diagnosis, in turn for a medical nexus opinion regarding its origins, particularly its posited relationship with his military service.  He since has had this additional examination in March 2015, but after considering the results of it and the medical opinion provided, the Appeals Management Center (AMC) issued a Supplemental Statement of the Case (SSOC) in April 2015 continuing to deny the claim, so returned it to the Board for further appellate consideration.

Regrettably, however, still further development of the claim is required, so the Board is again REMANDING it to the AOJ.


REMAND

The Board again sincerely regrets the still additional delay that inevitably will result from again remanding - rather than immediately readjudicating - this claim, but as previously explained it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

As previously discussed when remanding this claim in January 2015, in the September 2014 JMR the parties had agreed that the Board's even earlier March 2011 remand instructions were not followed.  Specifically, the parties agreed that, when the March 2011 VA examiner opined that the Veteran's actinic keratosis was related to sun exposure, neither the examination report nor addendum opinion considered whether the sun exposure, itself, had occurred during the Veteran's military service.  The examiner also did not properly address whether the Veteran's skin condition, instead, was due to exposure to Agent Orange.  The Board therefore remanded the claim in January 2015 to address these important failings.  

The Veteran as mentioned was provided this requested VA examination in March 2015.  The examiner determined that the Veteran's claimed skin conditions were less likely than not incurred in or caused by his claimed in-service injury, event or illness.  With respect to whether his actinic keratosis and folliculitis are the results of exposure to Agent Orange, the examiner listed the causes of actinic keratosis and folliculitis but did not specifically provide an explanation in support of his conclusion that the Veteran's exposure to herbicides like Agent Orange in service less likely than not caused his current skin disorders.  

Furthermore, the prior March 2011 remand had requested that the VA examiner provide an opinion on whether the Veteran's current skin disorders alternatively were caused by or are being aggravated by his service-connected prostatitis.  The March 2011 VA examiner did not address this other potential theory of entitlement, and the more recent March 2015 VA examiner was not directed to address this secondary theory and, consequently, equally did not provide any opinion in response to this other possibility.  

As the Board previously explained, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where...the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Just as previously, such is not the case here, however.  Therefore, still additional medical comment is needed before readjudicating this claim.


Accordingly, this skin disorder claim is again REMANDED for the following still additional development and consideration:

1. Obtain additional medical comment concerning:

a. Whether actinic keratosis, bacterial folliculitis, and/or any other skin condition diagnosed on prior examination or elsewhere in the medical record is as likely as not (meaning 50percent or more probable) related to or the result of the Veteran's active military service from February 1970 to September 1974, to include especially considering whether sun exposure and/or exposure to Agent Orange during his service are the sources or causes of these conditions.

Even if the Veteran does not have a skin disease presumptively associated with Agent Orange exposure, the examiner must comment on whether the disease nonetheless is the result of exposure to Agent Orange since it presumably occurred during the Veteran's service.  

Further with respect to this issue of whether the Veteran's skin disorders are related to herbicide exposure, it would be helpful if the examiner could reference studies and/or medical articles as part of his or her opinion.  *The March 2015 VA examiner merely listed the causes of actinic keratosis and folliculitis, which is helpful but does not also address why exposure to Agent Orange and sun (if during the Veteran' service) conversely are not the reasons he now has these skin disorders.

Also, unlike previously, there additionally needs to be consideration of whether exposure to sun during the Veteran's service, versus prior to or since, is the reason he now has these skin conditions.

b. If it is determined the Veteran's skin disorders are not directly or presumptively related to his service, then the examiner is additionally asked to comment on whether it is as likely as not the actinic keratosis, bacterial folliculitis, and/or any other skin condition diagnosed on prior examination or elsewhere in the medical record alternatively was caused or is being aggravated (meaning chronically worsened) by his service-connected prostatitis. 

When responding to these questions posed in subparts a and b, the examiner must provide explanatory rationale, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

As part of his or her rationale, the examiner must address the Veteran's lay assertions that he has experienced recurrent rashes/bumps/acne since his discharge from active military service. 

2. 
Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

